Title: To George Washington from Brigadier General William Maxwell, 2 April 1779
From: Maxwell, William
To: Washington, George


Sir,
Elizth Town [N.J.] 2d April 1779
I have now inclosed to Your Excellency Yesterdays New York paper. There has been much firing to day by the Shiping in the narrows supposed to be discharging the old loaded Canon of the Fleet, lately come in. Admiral Gambier’s own ship is come into the narrows. I believe there is not the least doubt, that the whole of the Vessels, and Troops, on the Expedition to the Eastward, is returned again. and before the Troops was all landed, or the Vessels all returned; they immediately give it out, that there was an other expedition on foot; so that they think to keep them selves secure by alarming us. A letter from General Clinton acompanys this. You may depend on it, that I shall take good care of the light Horse and am Your Excellency Most Humble Sert
Wm Maxwell
